NO. 12-09-00158-CR

                           IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

RONALD RAY KENNEDY-BROOKS,                             §             APPEAL FROM THE 7TH
APPELLANT

V.                                                    §              JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                             §               SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                                PER CURIAM
        Ronald Ray Kennedy-Brooks appeals his conviction for burglary of a habitation.
Appellant=s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We dismiss the appeal.


                                                BACKGROUND
        Appellant was charged by indictment with the offense of burglary of a habitation, a
second degree felony.1 Appellant pleaded guilty to the offense charged in the indictment. The
trial court found Appellant guilty of the charged offense and sentenced him to ten years of
imprisonment and a $1,000.00 fine.2 However, the trial court ordered that imposition of the
sentence be suspended and that Appellant be placed on community supervision for a period of

        1
            See TEX. PENAL CODE ANN. § 30.02(a)(1), (c)(2) (Vernon 2003).
        2
         An individual adjudged guilty of a second degree felony shall be punished by imprisonment for any term
of not more than twenty years or less than two years and, in addition, a fine not to exceed $10,000. TEX. PENAL
CODE ANN. § 12.33 (Vernon 2003).
five years.3
         The State filed an application to revoke community supervision, alleging that Appellant
had violated the terms of his community supervision. Appellant and his attorney signed a written
plea admonishment and stipulation of evidence, admitting as “true” all but paragraph eight of the
allegations in the State’s application. At the hearing on the application, the State abandoned
paragraph eight. Appellant again pleaded Atrue@ to the remainder of the allegations contained in
the State=s application. At the conclusion of the hearing, the trial court accepted Appellant’s
plea, found that he violated the terms of his community supervision, granted the State’s
application, revoked Appellant’s community supervision, and assessed his punishment at ten
years of imprisonment and a $1,000.00 fine. This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant=s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of Appellant=s brief, it is apparent that his counsel is well acquainted with the facts in this
case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. 1978), counsel=s brief presents a chronological summation of the procedural history of the
case, and further states that counsel is unable to raise any arguable issues for appeal. 4 We have
reviewed the record for reversible error and have found none.


                                                   CONCLUSION
         As required, Appellant=s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant=s counsel that the appeal
is wholly frivolous and his motion for leave to withdraw is hereby granted.                               See In re

         3
             TEX. CODE CRIM. PROC. ANN. art. 42.12, § 3 (Vernon Supp. 2009).
         4
             Counsel for Appellant certified that he provided Appellant with a copy of his brief and
informed Appellant that he had the right to file his own brief. Appellant was given time to file his own brief, but the
time for filing such a brief has expired and we have received no pro se brief.

                                                          2
Schulman, 252 S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review.         See In re Schulman, 252 S.W.3d at 408 n.22.        Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.
         We dismiss Appellant=s appeal.
Opinion delivered May 5, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3